EXHIBIT 10.1 



THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, MORTGAGED,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH NOTE UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND ANY APPLICABLE STATE SECURITIES STATUTE OR SOME OTHER EXCEPTION
FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
February 3, 2017
 
$165,000.00
821 NW 57th Place
 
 
Fort Lauderdale, Florida 33309
 
 

                                                                                              
PROMISSORY NOTE
FOR VALUE RECEIVED, the undersigned, Enviro Voraxial Technology, Inc., an Idaho
corporation (the "Company"), having a business address at 821 NW 57th Place,
Fort Lauderdale, Florida 33309, hereby promises to pay to the order of Brian
Uhlmer (the "Holder"), the principal and interest amount of One Hundred Sixty
Five Thousand Dollars ($165,000.00) by May 31, 2017 (the "Maturity Date").


1.          Term.  The term for this Agreement shall be for a period from the
date of execution until note due date of May 31, 2017.  The term may be extended
on a monthly basis if the SLB transaction is delayed.
2.          Proceeds. Holder will distribute net proceeds of One Hundred Fifty
Thousand Dollars ($150,000) to the Company from gross loan value of One Hundred
Sixty Five Thousand Dollars ($165,000) total loan amount.
3.          Interest.  The Company shall pay interest to the Holder on the
principal balance borrowed at the rate of two and five tenths percent (2.5%) per
month if the term is extended beyond initial maturity date. The note is issued
at an original issuer discount of Fifteen Thousand Dollars ($15,000).
4.          Optional Prepayment; Mandatory Prepayment.  This Note may be prepaid
at any time at the option of the Company.
5.          Stock Issuance.  Upon receipt of the loan, Holder shall receive
fifty thousand (50,000) shares of Enviro Voraxial Tehcnology, Inc. common
shares.
6.          Notices.  Any notice, other communication or payment required or
permitted hereunder shall be in either email or writing and shall be deemed to
have been given if delivered to the appropriate address as stated below:
 

--------------------------------------------------------------------------------

To Holder
 
To Company
Brian Uhlmer
 
Enviro Voraxial Technology, Inc.
2306 Columbia Circle
 
821 NW 57th Place
League City, TX 77573     Fort Lauderdale, FL 33309  Phone: 832-738-7377   
Phone: 201-637-3218  Email: briuhlmer@hotmail.com     Email: Jdibella@evtn.com 

7.          Event of Default.
(a)          General.  The Company shall be in default under this Note if an
Event of Default (as defined below) occurs.  Upon an Event of Default, the
principal amount then outstanding of, and the accrued interest on, if any, this
Note shall be immediately due and payable.
(b)          Definition.  For purposes of this Note, an "Event of Default" is
any of the following occurrences:
(i)          The Company shall fail to pay the outstanding principal and all
accrued and unpaid interest under this Note on the Maturity Date; or
(ii)          If the Company shall (i) file, or consent by answer or otherwise
to the filing against it of, a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, (ii) make an
assignment for the benefit of its creditors, (iii) consent to the appointment of
a custodian, receiver, trustee (or other officer with similar powers) of itself
or of any substantial part of its property, (iv) be adjudicated insolvent or (v)
take corporate action for the purpose of any of the foregoing; or
(iii)          If proceedings for the appointment of a receiver, trustee,
liquidator or custodian of the Company or of all or a substantial part of the
property thereof, or an involuntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to the Company or the
debts thereof under any bankruptcy insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within sixty (60) days of
commencement; or
(iv)          Any failure to perform or default in the performance by the
Company that continues after applicable grace and cure periods, if any, under
any covenant, condition or agreement contained in the Security Agreement.
8.          Remedies on Default, etc.  In case Default shall occur and be
continuing, the Holder shall receive all revenues from the Company within 30
days of receipt of payments from customers until such time the principle and
interest are paid in full.
9.          Waivers and Amendments.  The Company hereby waives presentment,
demand for performance, notice of non-performance, protest, notice of protest
and notice of dishonor.  No delay on the part of the Holder in exercising any
right hereunder shall operate as a waiver of such right or any other right.  Any
term of this Note may be amended or waived with the written consent of the
Company and the Holder.
 

--------------------------------------------------------------------------------

10.          Governing Law.  This Note is being delivered in, and shall be
governed by and construed in accordance with, the laws of the State of Florida,
without regard to conflicts of law provisions thereof.  The state and federal
courts of Florida have jurisdiction; and venue for mediation, litigation and all
other proceedings shall be located in Broward County, Florida.

 
COMPANY: Enviro Voraxial Technology, Inc.
         
By:  /s/ John A. Di Bella           
 
Name: John A. Di Bella
 
Its:       CEO


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------